Response to Amendment
This office action has been issued in response to the amendment filed 01/13/21.  Claims 1-20 are pending in this application.  Applicant's arguments have been carefully considered, but are not all persuasive.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McAlister (US PGPUB # 20110099147) in view of Certain (US PGPUB # 20110238857) further in view of Blea (US PGPUB # 20140059307) and further in view of Natanzon (US patent # 8935498). Note that Kushmerick (US patent # 9021200) is cited only as an evidentiary reference.
Regarding claims 1, 8, 15 McAlister, Certain, Blea teaches: A computer-implemented method of managing shared resources [McAlister 0024], comprising: 
under control of one or more computer systems configured with executable instructions, receiving a request to resize a current volume comprising data on at least one first server to a capacity [resizing/scaling storage capacity – McAlister 0059-0060 in view of 0015 teaching server as storage; operational parameters may be adjusted, “request received to one of the APIs can be analyzed to determine the desired action(s) to be performed in the data plane, such as actions that adjust operational or configuration parameters of a data store or data storage instance” – McAlister 0010] ; 
secondary/slave replica is scaled/provisioned first - McAlister 0061] and operable at a specified rate of input/output (I/O) operations per second (IOPS) [new volumes are configured to operate at specified IOPS - Certain abstract]; 
migrating the data of the current volume to the new volume [data migrated/replicated from data storage volume for a new slave replica – McAlister 0054; data/extent migration/movement during a ScaleStorage operation – McAlister 0060 in view of disclosure in Natanzon that: replication of old volume 935 to volume 920 may occur in the background while new IO is being sent from host – Natanzon col 13 lines 20-26; splitter may redirect all read commands to old storage array 740 and may split write commands to both data protection appliance 715 and old volume 735 - Natanzon fig 7, col 12 lines 46-55;  R/W access to source and target storage available while scaling/migration takes place - McAlister 0059-0061 in view of Blea fig 4-5, paragraph 0053 & 0057 teaching that “copy services management software 402 establishes copy services relationships 416 between the original source volumes A 408 and the new target volumes C 414, in one approach, while maintaining the copy services relationships 418 between the original source volumes A 408 on the source storage subsystem 406 and those original target volumes B 410 on the original target storage subsystem 412”, in other words, a current source storage system is accessible for R/W access during migration of data to new/target storage based on user/application data requests that occur during data migration.  This approach is taken to realize the goal of “migration of a disaster recovery configuration to higher performing storage subsystems for improved performance or to upgrade an environment with new hardware” … via completely automated migration, as per 0002 of Blea]; 
receiving, in the current volume, an I/O user request for the data provided directly by a user [“Each instance can run a kernel that has a block-level replication mechanism kernel module installed for managing all input and output (I/O) operations for the data instance”, “all I/O operations” is understood to include user I/O operations - McAlister 0012 as evidenced/supported by Certain 0002 teaching that “users can concurrently send multiple read and/or write requests to be executed against the same data instance” and as further evidenced by the abstract of Kushmerick teaching the ubiquitous and well known feature of “A computer of a data storage system carries out user input-output requests” – therefore prior art references to a host/computer/computer-component or analog thereof executing I/O requests is understood to read on user I/O requests]; 
responding to the I/O user request from the current volume using at least a portion of the data migrated out of the current volume and that remains available in the current volume [replication of old volume 935 to volume 920 may occur in the background while new IO is being sent from host – Natanzon col 13 lines 20-26; splitter may redirect all read commands to old storage array 740 and may split write commands to both data protection appliance 715 and old volume 735- Natanzon fig 7, col 12 lines 46-55.  For example, for illustrative/clarity purposes, consistent with the disclosure of Natanzon,  a dataset comprising hypothetical elements A, B & C is understood to be replicated and migrated from old volume to new volume in the background while new I/O is being sent from a host/user, such that even after data element A is replicated and migrated from old volume to new volume, and while elements B and C continue their replication and migration, a read request for element A received from host/user will be serviced from the old  volume which remains available/responsive to user I/O requests using at least a portion of the data migrated out of the current volume (data element A) and that remains available in the old/”current” volume]; and
activating the new volume for receiving and responding to post-migration I/O requests associated with the data migrated out of the current volume [a scale compute can be performed for the secondary replica before connection with the primary replica - McAlister 0054; slave replaces master - McAlister 0061 in view of 0060 & 0054; Once volumes are synchronized reads may be served from the new volume – Natanzon col 13 lines 40-41].
McAlister does not explicitly disclose configuring the new volume to operate at a specified rate of IOPS. Nevertheless, in the same field of endeavor Certain teaches shared resource provisioning to meet performance requirements wherein new volumes may be created and configured to operate at a specified rate of IOPS (Certain abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure a volume to operate at a specified rate of IOPS in the invention of McAlister as taught by Certain because it would be advantageous for allocating resources in a manner which be cost effective, optimized, efficient and scalable (Certain abstract, 0001).
McAlister in view of Certain does not explicitly disclose migrating, although the data movement/copy/replication shown/taught in McAlister 0059-0061 is understood to be substantially analogous to the claimed migration, despite the different terminology.  Additionally McAlister/Certain does not explicitly disclose wherein at least a portion of the data migrated from the current volume on the at least one first server remains available in the current volume to be operated on or accessed directly by a user in response to I/O user requests received in the current volume during the migrating of the data, or stated another way, responding to a I/O user request from the current volume using at 
Nevertheless, in the same field of endeavor Blea teaches automated migration while maintaining disaster recovery consistency wherein at least a portion of the data migrated from a current volume on at least one first server remains available in the current volume to be operated on or accessed directly by a user in response to I/O user requests received in the current volume during the migrating (Blea title, abstract, 0002, 0053, 0057) such that the ScaleStorage operation of McAlister including a data storage instance/volume and multiple synchronously updated replicas disclosed in 0059-0061 in view of 0054 of McAlister would be operable to apply the live-migration disclosure of Blea. Similarly, in the same field of endeavor Natanzon teaches splitter based hot migration including means for responding to a I/O user request from an old/current volume using at least a portion of data migrated out of the old/current volume but which remains available in the current volume for access during the migration of data from the old volume to a new volume, disclosed as: Replication of old volume 935 to volume 920 may occur in the background while new IO is being sent from host – Natanzon col 13 lines 20-26; splitter may redirect all read commands to old storage array 740 and may split write commands to both data protection appliance 715 and old volume 735- Natanzon fig 7, col 12 lines 46-55.  For example, for illustrative/clarity purposes, consistent with the disclosure of Natanzon,  a dataset comprising hypothetical elements A, B & C is understood to be replicated and migrated from old volume to new volume in the background while new I/O is being sent from a host/user, such that even after data element A is replicated and migrated from old volume to new volume, and while elements B and C continue their replication and migration, a read request for element A received from host/user will be serviced from the old  volume which remains available/responsive to user I/O requests using at least a portion of the data migrated out of the current volume (data element A) and that remains available in the old/”current” volume .
It would have been obvious to one of ordinary skill in the art at the time of the invention to allow for at least a portion of the data migrated from a current volume on at least one first server to remain available in the current volume to be operated on or accessed directly by a user in response to I/O user requests received in the current volume during the migrating in the invention of McAlister/Certain as taught by Blea because it would be advantageous for upgrading storage system resources while minimizing downtime and reconfiguration overhead (Blea 0001-0002). Similarly, It would have been obvious to one of ordinary skill in the art at the time of the invention to allow for responding to a I/O user request from an old/current volume using at least a portion of data migrated 
Regarding claim 2, 9, 16 McAlister, Certain, Blea, Natanzon teaches wherein the request comprises a change in one or more operational parameters of the at least one first server hosting the current volume, and wherein the change causes the one or more computer systems to initiate the request to resize the current volume [resizing/scaling storage capacity – McAlister 0059-0060; primary/master and secondary/slave replicas – McAlister abstract; operational parameters may be adjusted, “request received to one of the APIs can be analyzed to determine the desired action(s) to be performed in the data plane, such as actions that adjust operational or configuration parameters of a data store or data storage instance” – McAlister 0010]. 
Regarding claim 3, 10, 17 McAlister, Certain, Blea, Natanzon teaches wherein the one or more operational parameters comprise one or more of: a volume data size, a data storage type, a committed rate of IOPS, throughput, bandwidth, or a geographical location [resizing/scaling storage capacity – McAlister 0059-0060; primary/master and secondary/slave replicas – McAlister abstract; different geographic zones – McAlister abstract ].
Regarding claim 4, 11, 18 McAlister, Certain, Blea, Natanzon teaches determining the at least one second server having at least the resized capacity for a secondary volume; allocating at least a portion of the resized capacity of the secondary server for the secondary volume; and 37\\020346/044103 - 1662281 v1migrating the data from the current volume to the secondary volume, the activated new volume remaining available for receiving and responding to the post-migration I/O requests during the migration of the data [dynamic resizing of virtual volumes where source and target volumes remain available for servicing I/O requests during migration – McAlister 0054 in view of Blea fig 4-5, paragraph 0053 & 0057 & 0010 of Certain; data/extent migration/movement during a ScaleStorage operation – McAlister 0060 in view of Blea fig 4-5, paragraph 0053 & 0057 & 0010 of Certain;  R/W access to source and target storage available while scaling/migration takes place - McAlister 0059-0061 in view of Blea fig 4-5, paragraph 0053 & 0057 & 0010 of Certain]. 
Regarding claim 5, 12, 19 McAlister, Certain, Blea, Natanzon teaches deallocating one or more primary resources of the at least one first server hosting the current volume [delete or detach volume – Certain 0023.  Although deallocation is not explicitly disclosed by the cited reference, the examiner is taking official notice that deallocating unused resources would have been obvious to one of ordinary skill in the art at the time of the invention because it would be advantageous to pool and reuse resources that cease to be in-use, as evidenced by Goldszmidt US Patent # 7054943 abstract, Col.  3 line 60 – Col.  4 line 4]. 
Regarding claim 6, 13, 20 McAlister, Certain, Blea, Natanzon teaches wherein the current volume and a mirror volume are on different servers, the mirror volume providing the data for the current volume [commitment spread across multiple resources or resource instances - Certain 0010; providing a block data storage service that uses multiple server storage systems to reliably store block data that may be accessed and used over one or more networks by any of various users, applications, processes, and/or services- Certain 0013].
Regarding claim 7, 14 McAlister, Certain, Blea, Natanzon teaches wherein the request comprises a Web service request through an application programming interface (API) [Certain 0023, 0055]. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 9 that “a. The Cited Combination Does Not Disclose Receiving, In The Current Volume, An I/O User Request For The Data Provided Directly By A User” [The examiner respectfully submits that new grounds of rejection in view of McAlister, Certain, Blea & Natanzon (with Kushmerick  used as an evidentiary reference) necessitated by amendments to the claims have rendered the remarks moot/unpersuasive]. 
Regarding applicant’s arguments on page 9-10 that “b. The Cited Combination Admits The Difference Between Requests By A User And An Application” 		[The examiner respectfully submits that new grounds of rejection in view of McAlister, Certain, Blea & Natanzon (with Kushmerick used as an evidentiary reference) necessitated by amendments to the claims have rendered the remarks moot/unpersuasive. The rationale restated herein as follows:  Each instance can run a kernel that has a block-level replication mechanism kernel module installed for managing all input and output (I/O) operations for the data instance”, “all I/O operations” is understood to include user I/O operations - McAlister 0012 as evidenced/supported by Certain 0002 teaching that “users can concurrently send multiple read and/or write requests to be executed against the same data instance” and as further evidenced by the abstract of Kushmerick teaching the ubiquitous and well known feature of “A computer of a data storage system carries out user input-output requests” – therefore prior art references to a host/computer/computer-component or analog thereof executing I/O requests is understood to read on user I/O requests]. 
Regarding applicant’s arguments on page 10 that “Third, as discussed in the Examiner Interview, the cited combination is distinct also because it does not disclose “responding to the I/O user request from the current volume using at least a portion of the data migrated out of the current volume and that remains available in the current volume. . . As previously, noted, Blea and the cited combination at most describes “source volumes are also accessible to at least one application.” Blea, 0057. However, Blea does not describe any access by an I/O user request for the data, so any accessibility afforded in Blea is as to an application. This must plainly be the case because Blea and the cited combination describes “automatically migrating data from one target storage system to a new target storage system while maintaining disaster recovery consistency,” and so there must be a way to access the one target storage system to provide the data to the new target storage system, but without relevance to I/O user requests. Blea, 0001.” 		[The examiner respectfully submits that new grounds of rejection in view of McAlister, Certain, Blea & Natanzon (with Kushmerick used as an evidentiary reference) necessitated by amendments to the claims have rendered the remarks moot/unpersuasive. The rationale restated herein as follows:  Replication of old volume 935 to volume 920 may occur in the background while new IO is being sent from host – Natanzon col 13 lines 20-26; splitter may redirect all read commands to old storage array 740 and may split write commands to both data protection appliance 715 and old volume 735- Natanzon fig 7, col 12 lines 46-55.  For example, for illustrative/clarity purposes, consistent with the disclosure of Natanzon,  a dataset comprising hypothetical elements A, B & C is understood to be replicated and migrated from old volume to new volume in the background while new I/O is being sent from a host/user, such that even after data element A is replicated and migrated from old volume to new volume, and while elements B and C continue their replication and migration, a read request for element A received from host/user will be serviced from the old  volume which remains available/responsive to user I/O requests using at least a portion of the data migrated out of the current volume (data element A) and that remains available in the old/”current” volume]. 
Regarding applicant’s arguments on page 11 that “d. The Motivation To Combine Is At Least Abstract And Superfluous”	[The examiner respectfully submits that the motivation to combine the references is made in accordance with the guidelines set in the MPEP].
The examiner respectfully notes that one or more dependent claim limitation for which official notice was taken (namely, claims 5, 12, 19) in the previous office action is/are understood to be within the bounds of applicant’s admitted prior art as per MPEP 2144.03(C).
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
6.	When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133